










ASSET PURCHASE AGREEMENT


BY AND BETWEEN


APPLE & EVE, LLC


AND


NORTHLAND CRANBERRIES, INC.


FEBRUARY 22, 2005









--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
ARTICLE I PURCHASE AND SALE OF PURCHASED ASSETS 1                1.1 Basic
Transaction 1                1.2 Assumed Liabilities 3    ARTICLE II BASIC
TRANSACTION 4                2.1 Purchase Price 4                2.2 Purchase
Price Adjustment 4                2.3 Closing 8                2.4 Allocation of
Purchase Price 8                2.5 Closing Deliveries 8    ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 9                3.1 Organization
and Qualification 9                3.2 Authority 10                3.3 No
Violation; Consents 10                3.4 Title to Purchased Assets; Condition
of Assets 11                3.5 Broker's Fees 11                3.6 Legal
Compliance; Permits 11                3.7 Trade Rights 11                3.8 Tax
Matters 12                3.9 Contracts 12                3.10 Trade Accounts
Receivable 13                3.11 Inventory 13                3.12 Major
Customers and Suppliers 13                3.13 Litigation 13                3.14
Labor Matters 14                3.15 Purchased Assets 15                3.16
Environmental Matters 15                3.17 Insurance 16                3.18
Financial Information 16                3.19 Undisclosed Liabilities 16 
              3.20 Limitations on Representations and Warranties 16    ARTICLE
IV REPRESENTATIONS AND WARRANTIES OF BUYER 17                4.1 Organization
and Qualification 17                4.2 Authority 17                4.3 No
Violation 17                4.4 Finder's Fees 18                4.5 Litigation
18                4.6 Funding 18                4.7 Company Stock 18   



-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(Continued)


Page   ARTICLE V FURTHER AGREEMENTS 18                5.1 Confidentiality 18 
              5.2 Public Disclosure 18                5.3 Preservation of Books
and Records 18                5.4 Further Actions; Filings 19                5.5
Employees; Employment and Benefit Arrangements 20                5.6 Funding 21 
              5.7 Assignment of Purchased Contracts 21                5.8
Transition Period 21                5.9 Corporate Name 21    ARTICLE VI
[INTENTIONALLY LEFT BLANK] 22    ARTICLE VII DEFINED TERMS 22    ARTICLE VIII
INDEMNIFICATION 25                8.1 Company's Indemnity 25                8.2
Buyer's Indemnity 26                8.3 Provisions Regarding Indemnities 26   
ARTICLE IX CONFIDENTIALITY 28                9.1 Definition of Confidential
Information 28                9.2 Use of Confidential Information 29 
              9.3 Confidentiality 29                9.4 Legal Requirement to
Disclose 29    ARTICLE X GENERAL PROVISIONS 30              10.1 Notices 30 
            10.2 Interpretation 30              10.3 Counterparts 31 
            10.4 Entire Agreement; Nonassignability; Parties in Interest 31 
            10.5 Expenses 31              10.6 Tax Matters 31              10.7
Amendment 31              10.8 Severability 31              10.9 Remedies
Cumulative 32              10.10 Governing Law; Waiver of Jury Trial 32 
            10.11 Rules of Construction 32              10.12 No Right of Offset
32              10.13 Further Assurances 32              10.14 Deliveries to
Buyer 32              10.15 No Third Party Beneficiaries 32 



-ii-

--------------------------------------------------------------------------------



EXHIBITS


Exhibit A -   Form of Bill of Sale -- Purchased Assets Exhibit B -   Form of
Assignment and Assumption Agreement for Assumed Liabilities Exhibit C -   Form
of Cranberry Concentrate Supply Agreement Exhibit D -   Form of Transition
Services Agreement Exhibit E -   Form of Opinion of Company Counsel





















-iii-

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into
as of this February 22, 2005, by and between Apple & Eve, LLC, a Delaware
limited liability company (“Buyer”), on the one hand, and Northland Cranberries,
Inc., a Wisconsin corporation (the “Company”) and NCI Foods, LLC, a Wisconsin
limited liability company (“NCI”), on the other hand.

RECITALS

        WHEREAS, subject to the terms and conditions set forth herein, Buyer
desires to purchase from the Company (subject to the assumption of certain
liabilities), and the Company desires to sell to Buyer (subject to the
assumption of certain liabilities), certain of the assets of the Company for the
consideration set forth herein.

        NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


ARTICLE I
PURCHASE AND SALE OF PURCHASED ASSETS

        1.1.    Basic Transaction.

                   (a)    Purchased Assets. On the terms and subject to the
conditions set forth in this Agreement, Buyer shall purchase from the Company,
and the Company shall sell, convey, assign, transfer and deliver to Buyer on the
Closing Date, all of the Company’s right, title and interest in and to the
following assets, free and clear of all Liens, other than Permitted Liens (the
“Purchased Assets”):

                             (i)    All inventories of raw materials (excluding
inventories of fresh cranberries, frozen cranberries and cranberry juice
concentrate, but including dried and chocolate-coated cranberries),
work-in-process and finished goods held for sale by the Juice Division
(excluding all Northland branded finished goods packaged in 64-ounce grip-bottle
containers), together with all related labels, bottles and other bottling and
packaging materials owned by the Company on the Closing Date and located in the
facilities specified in Schedule 1.1(a)(i) (the “Inventory”);

                             (ii)    All the Company’s and NCI’s interest in the
Trade Rights used or held for use in connection with the business and operation
of the Juice Division and set forth on Schedule 1.1(a)(ii)attached hereto (the
“Juice Division Trade Rights”), including without limitation those assignable
Trade Rights assigned to Buyer pursuant to the Trademark License Agreement,
dated December 29, 1998, by and between the Company and Seneca Foods Corporation
(the “Seneca License Agreement”) and those trademarks held in the name of NCI
(the “NCI Marks”). As used herein, the term “Trade Rights” shall mean and
include, with respect to those items listed on Schedule 1.1(a)(ii): (i)
trademark rights, business identifiers, trade dress, service marks, trade names,
and brand names; (ii) copyrights and the underlying works of authorship; (iii)
patents and all proprietary rights associated therewith; (iv) contracts or
agreements granting any right, title, license or privilege under the
intellectual property rights of any third party, to the extent assignable; and
(v) all registrations of any of the foregoing, all applications therefor and all
goodwill associated with any of the foregoing;

--------------------------------------------------------------------------------


                             (iii)    All Trade Accounts Receivable of the
Company related exclusively to the Juice Division;

                             (iv)    the list of those customers of the Juice
Division set forth in Schedule 1.1(a)(iv) hereto (the “Customer List”) and all
goodwill associated therewith;

                             (v)    all of the Company’s rights in, to and under
all contracts, purchase orders and sales orders of the Company pertaining
exclusively to the Juice Division, including without limitation the contracts
set forth in Schedule 1.1(a)(v) hereto (the “Purchased Contracts”);

                             (vi)    the personal property set forth on Schedule
1.1(a)(vi) hereto;

                             (vii)    all sales literature, promotional
literature, catalogs and similar materials of Company associated exclusively
with the Juice Division, including but not limited to signs, signage and product
memorabilia relating to the Juice Division Trade Rights;

                             (viii)    all transferable licenses, permits,
approvals, certifications and listings of Company relating exclusively to the
Juice Division; and

                             (ix)    the records and files of the Company
relating exclusively to the aforementioned assets of the Juice Division,
including, without limitation, transferring invoices, customer and vendor lists
and operating and marketing plans, and all other documents, tapes, discs,
programs or other embodiments of information of the Juice Division.

                   (b)    Excluded Assets. Notwithstanding the foregoing, all
properties, assets and rights of the Company other than the Purchased Assets
(the “Excluded Assets”) are expressly excluded from the purchase and sale
contemplated hereby and, as such, are not included in the Purchased Assets,
including, but not limited to: (i) all cash and cash equivalents; (ii) all of
the marshes owned by the Company (including the improvements and equipment
located thereon and any contractual rights related thereto); (iii) the fresh
cranberry, frozen cranberry and cranberry juice concentrate inventories of the
Company; (iv) all certificates of deposit, shares of stock, securities, bonds,
debentures, evidences of indebtedness, interests in joint ventures,
partnerships, limited liability companies and other entities; (v) all personnel
records other than Transferring Employee Records, provided that the Company may,
in its discretion, retain copies of any or all of the Transferring Employee
Records; (vi) the consideration delivered by Buyer to the Company pursuant to
this Agreement; (vii) the Company’s franchise to be a corporation, its articles
of incorporation, corporate seal, stock books, minute books and other corporate
records; (viii) all federal, state and local income and franchise tax credits
and tax refund claims and associated returns and records; (ix) all of the
equipment, office supplies and personal property of the Company, including
without limitation those items listed in Schedule 1.1(b) hereto; and (x) all
contracts not specified in Schedule 1.1(a)(v) hereto.



2

--------------------------------------------------------------------------------


        1.2.    Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, Buyer agrees to assume, satisfy, perform, pay and
discharge all of the following Liabilities (“Assumed Liabilities”):

                   (a)    all Liabilities and obligations associated with any
open purchase orders and contracts with respect to sales of juice products
related to the Brands (excluding the cranberry juice concentrate, fresh
cranberry and frozen cranberry inventories of the Company), which open purchase
orders and contracts are set forth on Schedule 1.2(a) hereto;

                   (b)    all Liabilities and obligations associated with any
open purchase orders and contracts with vendors and suppliers of raw materials
related to the Juice Division Brands, which open purchase orders and contracts
are set forth on Schedule 1.2(b) hereto;

                   (c)    all Liabilities and obligations associated with the
Purchased Contracts and arising after the Closing Date;

                   (d)    all Trade Accounts Payable;

                   (e)    all Liabilities and obligations of the Company
relating to coupons issued by the Company prior to the Closing Date and validly
redeemed on or after the date nine (9) weeks from the Closing Date (the “Assumed
Coupon Liabilities”);

                   (f)    all Liabilities and obligations of the Company
associated with any product liability, breach of warranty or similar claim for
injury to person or property asserted after the Closing Date and related to the
Juice Division, but only to the extent based on events occurring after the
Closing Date;

                   (g)    all Liabilities and obligations associated with the
Business Employees employed by the Buyer after the Closing Date that arise after
the Closing Date and relate to Buyer’s employment of such employees, except as
otherwise provided in and subject to the agreement of the parties set forth in
Section 5.5 hereof;

                   (h)    all Liabilities and obligations associated with the
failure by Buyer, the Juice Division or the Purchased Assets to comply with any
law, regulation, statute, ordinance or treaty after the Closing, subject to the
agreement of the parties set forth in Section 5.4(c) hereof; and

                   (i)    Liens that are considered Permitted Liens.

        All other Liabilities (the “Excluded Liabilities”) shall remain with and
be discharged by the Company. For purposes of this Agreement “Excluded
Liabilities” shall include without limitation all Liabilities and obligations
relating to those coupons issued by the Company prior to the Closing Date which
are redeemed in accordance with their terms before the date nine (9) weeks after
the Closing Date, which coupons the Company shall discharge and pay pursuant to
the terms thereof. Anything to the contrary herein notwithstanding, Buyer shall
be and remain liable for all coupons issued after the Effective Time.



3

--------------------------------------------------------------------------------



ARTICLE II
BASIC TRANSACTION

        2.1.    Purchase Price.

                   (a)    The aggregate purchase price for the Purchased Assets
(the “Purchase Price”) shall be: (i) an amount in cash equal to Nine Million
Dollars ($9,000,000) (the “Base Consideration”), subject to adjustment as
provided in Section 2.2 below, and (ii) the assumption of the Assumed
Liabilities. Of the Purchase Price, $500,000 shall be placed in escrow for a
period ending on August 31, 2005, such amount to be used exclusively for the
payment of any Final Adjustment (as defined below) requiring payment to Buyer.
The total escrow amount of $500,000 shall be held pursuant to the terms of the
Escrow Agreement attached as Exhibit 2.1. The amount placed in escrow by the
Company pursuant to this Section 2.1 shall constitute Buyer’s sole and exclusive
remedy with respect to any Final Adjustment to the Purchase Price under this
Agreement. With respect to any upward Final Adjustment to the Purchase Price
under this Agreement, Buyer shall pay to the Company an upward adjustment in an
amount not to exceed $500,000, and such payment shall constitute the Company’s
sole and exclusive remedy with respect to any Final Adjustment to the Purchase
Price under this Agreement.

        2.2.    Purchase Price Adjustment.

                   (a)    Preliminary Adjustment. The Purchase Price shall be
adjusted, on a dollar-for-dollar basis, by the extent to which the Company’s
Working Capital attributable to the Juice Division, as reflected on the
Preliminary Balance Sheet (as such terms are defined below), varies from Two
Million Five Hundred Thousand Dollars ($2,500,000). At the Closing, either: (i)
Buyer shall deduct from the Base Consideration the amount, if any, by which the
Working Capital is less than $2,500,000, as reflected on the Preliminary Balance
Sheet; or (ii) Buyer shall pay to Company, in addition to the Base
Consideration, the amount, if any, by which the Working Capital exceeds
$2,500,000, as reflected on the Preliminary Balance Sheet. The amount of the
adjustment, if any, made to the Base Consideration pursuant to this Section
2.2(a) shall be referred to herein as the “Preliminary Adjustment.”

                   (b)    Final Adjustment. On the first (1st) business day
following the final determination of the Final Closing Balance Sheet (as
hereinafter defined) (such date being hereinafter referred to as the “Settlement
Date”), either: (i) the Company shall pay to Buyer the amount, if any, by which
the Working Capital as reflected on the Final Closing Balance Sheet is less than
the Working Capital as reflected on the Preliminary Balance Sheet, together with
interest on such amount being paid from the Closing Date to the date of the
payment at the Applicable Rate, or (ii) Buyer shall pay to the Company the
amount, if any, by which the Working Capital as reflected on the Final Closing
Balance Sheet exceeds the Working Capital as reflected on the Preliminary
Balance Sheet, together with interest on such amount being paid from the Closing
Date to the date of the payment at the Applicable Rate. The amount, if any, paid
by Buyer or the Company pursuant to this Section 2.2(b) shall be referred to
herein as the “Final Adjustment.” For example, if Working Capital is $50,000
below $2,500,000 on the Preliminary Balance Sheet, and ends up $50,000 above
$2,500,000 on the Final Closing Balance Sheet, Buyer will pay the Company
$100,000 as a Final Adjustment (i.e., $50,000 because of the Preliminary
Adjustment of the Purchase Price downward and then another $50,000).



4

--------------------------------------------------------------------------------


                   (c)    Definition of Working Capital. The term “Working
Capital” shall mean, without duplication, the excess of: (i) all Trade Accounts
Receivable and Inventory of the Company attributable to the Juice Division over
(ii) all Trade Accounts Payable of the Company attributable to the Juice
Division, in each case determined as of the Closing Date in form and detail
identical to, and in its accounting principles and policies consistent in every
respect with, the Company’s past practices, except as specifically provided
herein. As used herein, the following terms shall have the following meanings:

                             (i)    Inventory shall be valued at the Company’s
standard cost and shall include overhead capitalization, less an adjustment of
$0.20 per case for finished goods, in each case as reflected in the bill of
materials and the Company’s other books and records as of the Closing Date,
which books and records shall be in form and detail identical to, and in its
accounting principles and policies consistent in every respect with, the
Company’s past practices. Notwithstanding the immediately preceding sentence,
the total Inventory value shall, for purposes of determining Working Capital, be
reduced by $150,000 in the aggregate, in both the Preliminary Balance Sheet and
the Final Closing Balance Sheet. All Inventory which is fit for human
consumption as of the Closing Date shall be valued, in both the Preliminary
Balance Sheet and the Final Closing Balance Sheet, at standard cost, less an
adjustment of $0.20 per case for finished goods, and otherwise pursuant to the
terms hereof as of the Closing Date.

                             (ii)    The term “Trade Accounts Receivable” shall
mean all amounts owing to Company on accounts receivable related exclusively to
the Juice Division, which shall include without limitation: (i) balances
included on the Accounts Receivable Aging Report for the “01 Grocery,” “03
International” and “04 Food Service” categories as of the Closing Date, (ii)
military receivable balances per the Dixon Marketing, Inc. Accounts Receivable
Aging Report as of the Closing Date, (iii) a cash discount reserve equal to two
percent (2%) of the net receivable balances, (iv) all prepaid expenses, which
prepaid expenses shall be accounted for consistently in every respect with the
Company’s past practices, and (v) a bad debt reserve equal to the amount of
those Trade Accounts Receivables as of the Closing Date which are not collected
within 75 days of the Closing Date. The bad debt reserve referenced in
subsection (v) above shall be reduced by amounts already reflected in the cash
discount reserve and the invalid deduction reserve.

                             (iii)    The term “Trade Accounts Payable” shall
mean the payables as set forth on Schedule 2.2(c)(iii), which shall include
accrued and unpaid market development funds and slotting fees (collectively, the
“MDF”), vendor credits and accrued and unpaid commissions related exclusively to
the Juice Division as of the Closing Date. Trade Accounts Payable shall not
include any accounting for coupons issued by the Company prior to Closing. Buyer
covenants that it shall, on and after the Closing Date, use commercially
reasonable efforts, in consultation with the Company, to collect all MDF
deductions taken by customers of the Juice Division which are unauthorized under
the trade spending commitments set forth in Exhibit 1.1(a)(V)(C) attached to the
Company Disclosure Schedule (the “Trade Spending Commitments”). Buyer shall,
concurrently with the delivery of the Closing Balance Sheet, provide Company
with a written summary of all MDF deductions taken by customers of the Juice
Division between the Closing Date and the delivery of the balance sheet referred
to in Section 2.2(d)(ii) below. To the extent the Company reasonably believes
such MDF deductions are unauthorized under the Trade Spending Commitments, Buyer
shall, and hereby does, transfer, assign and subrogate to Company all rights of
reimbursement and collection with respect to such Juice Division customers for
all such unauthorized MDF deductions. In seeking such reimbursement from Juice
Division customers related to unauthorized deductions neither NCI nor its agents
will represent themselves as affiliated with, or an agent of, the Buyer or the
Juice Division.



5

--------------------------------------------------------------------------------


                   (d)    Determination of Working Capital.

                             (i)    Preliminary Balance Sheet. For purposes of
determining the Working Capital and the Purchase Price payable by the Buyer at
the Closing, on or before the Closing Date, the Company has delivered to Buyer a
balance sheet of the Juice Division (the “Preliminary Balance Sheet”) as of the
close of business on the business day immediately prior to the Closing Date
(hereinafter the “Effective Time”), which Preliminary Balance Sheet represents
the Company’s reasonable estimate of the Working Capital as of the Effective
Time, such balance sheet to be in form and detail identical to, and in its
accounting principles and policies consistent in every respect with, the
Company’s past practices and accompanied by schedules setting forth in
reasonable detail all assets and liabilities included therein. Such balance
sheet or the accompanying schedules contains sufficient detail of the Inventory,
Trade Accounts Receivable and Trade Accounts Payable for the determination of
Working Capital.

                             (ii)    The Final Closing Balance Sheet shall be
prepared as follows. Within seventy-five (75) days after the Closing Date, Buyer
shall deliver to Company a balance sheet of the Juice Division as of the
Effective Time, such balance sheet to be in form and detail identical to, and in
its accounting principles and policies consistent in every respect, with the
Company’s past practices and accompanied by schedules setting forth in
reasonable detail all assets and liabilities included therein. The balance sheet
shall be accompanied by detailed schedules of the Inventory, Trade Accounts
Receivable and Trade Accounts Payable, and by a report setting forth the amount
of Working Capital reflected in the balance sheet and the amount of any further
adjustment to the Purchase Price to be paid and by whom pursuant to Section
2.2(b) hereof. The Inventory as reflected on the Final Closing Balance Sheet
shall be as reflected on the Preliminary Balance Sheet, except to the extent the
physical inventory taken by the parties on or about February 11, 2005 diverges
from the Preliminary Balance Sheet. The MDF shall reflect actually incurred
deductions or payments (provided that such payments are in accordance with the
Trade Spending Commitments) in the time between the Preliminary and Closing
Balance Sheet, plus any unused MDF from the Preliminary Balance Sheet. All
actual MDF deductions are subject to the unauthorized deductions of Section
2.2(c)(iii) above.

                             (iii)    Within thirty (30) days following the
delivery of the balance sheet referred to in Section 2.2(d)(ii) above, the
Company may object to any of the information contained in said balance sheet or
accompanying schedules which could affect the necessity or amount of any payment
by Buyer or the Company pursuant to Section 2.2(b) hereof. Any such objection
shall be made in writing and shall state the Company’s determination of the
amount of the Working Capital as of the Effective Time.

                             (iv)    In the event of a dispute or disagreement
relating to the Final Closing Balance Sheet which Buyer and the Company are
unable to resolve, either party may elect to have all such disputes or
disagreements resolved by Grant Thornton or, failing Grant Thornton’s
willingness to so serve, such other independent accounting firm of nationally
recognized standing as may be mutually selected by Buyer and the Company (the
“Independent Accounting Firm”). The parties agree to instruct the Independent
Accounting Firm to calculate the Working Capital of the Juice Division as of the
Effective Time and to determine the amount of the Final Adjustment based on the
books and records of the Company existing as of the Effective Time (and not on
any independent investigation by the Independent Accounting Firm), and using
accounting principles and policies consistent in every respect with the
Company’s past practices. The Independent Accounting Firm’s calculation of the
Working Capital and determination of the Final Adjustment shall be final and
binding on the parties for purposes hereof; provided, however, that,
notwithstanding any provision to the contrary contained herein: the parties
agree to instruct the Independent Accounting Firm that the Working Capital as
determined by the Independent Accounting Firm shall be no less than the Working
Capital as determined by Buyer pursuant to Section 2.2(d)(ii) above and no
greater than the Working Capital as determined by the Company pursuant to
Section 2.2(d)(iii) above. The Independent Accounting Firm shall be instructed
to use every reasonable effort to perform its services within fifteen (15) days
of submission of the balance sheet to it and, in any case, as soon as
practicable after such submission.



6

--------------------------------------------------------------------------------


                             (v)    Buyer agrees to permit the Company, the
Company’s accountants, and their respective representatives, during normal
business hours, to have reasonable access to, and to examine and make copies of,
all books and records of the Juice Division, including but not limited to the
books, records, schedules, work papers and audit programs of Buyer and Buyer’s
accountants and access to representatives of Buyer’s accountants, necessary in
order to review the balance sheet and Working Capital calculation delivered by
Buyer or otherwise used or useful in the preparation of the Final Closing
Balance Sheet in accordance with this Agreement. Buyer agrees that, following
the Closing through the date that the Working Capital becomes final and binding
on the parties hereto in accordance with the terms of this Agreement, it will
not take any actions, or permit any actions to be taken, with respect to any
accounting books, records, policies or procedures on or from which the Working
Capital is to be based or derived that are inconsistent with the Company’s past
practice or that would impede or delay the preparation of the Final Closing
Balance Sheet or the determination of the Working Capital in the manner and
utilizing the methods required by this Agreement. In addition, the Company’s
accountants shall have the opportunity to observe the taking of any physical
inventory in connection with the preparation of such balance sheet.

                             (vi)    The fees and expenses of the Independent
Accounting Firm shall be allocated to the parties as determined by the
Accounting Firm based upon the relative success (in terms of percentages) of
each party’s claim. For example, if the Independent Accounting Firm’s
calculation of the Working Capital and determination of the Final Adjustment
reflects a 60-40 compromise of the parties’ claims, the Independent Accounting
Firm would allocate expenses 40% to the party whose claim was determined to be
60% successful and 60% to the party whose claim was determined to be 40%
successful.

                             (vii)    As used in this Agreement, the term “Final
Closing Balance Sheet” shall mean the balance sheet of the Juice Division as of
the Effective Time as finally determined for purposes of this Article II,
whether by acquiescence of the Company in the figures supplied by Buyer in
accordance with Section 2.2(d)(ii), by negotiation and agreement of the parties
or by the Independent Accounting Firm in accordance with Section 2.2(d)(iv).





7

--------------------------------------------------------------------------------


        2.3.    Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Foley & Lardner
LLP, 777 East Wisconsin Avenue, Milwaukee, Wisconsin on the date hereof, or at
such other time and place as is mutually agreeable to the parties. The date on
which the Closing shall occur is referred to herein as the “Closing Date.”

        2.4.    Allocation of Purchase Price.  The Company and Buyer shall
jointly prepare an allocation of the Purchase Price among the Purchased Assets
in accordance with Internal Revenue Code §1060 and Treasury regulations
thereunder (and any similar provision of state, local or foreign law, as
appropriate) within thirty (30) days after the final Working Capital Amount is
finally determined pursuant to Section 2.2 hereof. The Company and Buyer shall
report, act, and file Tax Returns (including, but not limited to Internal
Revenue Service Form 8594) in all respects and for all purposes consistent with
such allocation. Buyer and the Company shall timely and properly prepare,
execute, file, and deliver all such documents, forms, and other information as
the other party may reasonably request in preparing such allocation. Neither the
Company nor Buyer shall take any position (whether in audits, tax returns, or
otherwise) that is inconsistent with such allocation unless required to do so by
applicable law.

        2.5.    Closing Deliveries.  

                   (a)    Deliveries of the Company. The Company shall deliver
to Buyer at the Closing:

                             (i)    A bill of sale substantially in the form
attached hereto as Exhibit A, duly executed and acknowledged by the Company,
conveying to Buyer all of the Company’s right, title, and interest in the
personal property included in the Purchased Assets;

                             (ii)    An assignment and assumption agreement (the
“Assignment and Assumption Agreement”) substantially in the form attached hereto
as Exhibit B, duly executed by the Company, under which the Company assigns and
Buyer assumes the Assumed Liabilities;

                             (iii)    An agreement for the supply of cranberry
juice concentrate (the “Cranberry Concentrate Supply Agreement”) substantially
in the form attached hereto as Exhibit C, duly executed by the Company, under
which the Company agrees to supply, and Buyer agrees to purchase, cranberry
juice concentrate during the term thereof;

                             (iv)    An agreement for the provision of
transition services (the “Transition Services Agreement”) substantially in the
form attached hereto as Exhibit D, duly executed by the Company, under which the
Company agrees to supply, and Buyer agrees to pay for, certain transition
services during the term thereof;

                             (v)    An assignment and assumption agreement, duly
executed by the Company, NCI Foods, LLC, a Wisconsin limited liability company
(“NCI”) and Seneca Foods Corporation, a New York corporation (“Seneca”), under
which: (i) NCI assigns to Buyer and Buyer assumes all of NCI’s rights under the
Seneca License Agreement and (ii) Seneca consents to the assignment of the
Seneca License Agreement to Buyer;



8

--------------------------------------------------------------------------------


                             (vi)    All of the consents set forth on Schedule
2.5(a)(vi) hereto (the “Material Consents”);

                             (vii)    A copy of the resolution of the board of
directors of the Company authorizing the execution, delivery and performance of
this Agreement and the other documents and agreements contemplated hereby, and
the consummation of the transactions contemplated hereby and thereby, certified
by the secretary or an assistant secretary of the Company; and

                             (viii)    The opinion of Company counsel, in the
form attached hereto as Exhibit “E.”

                   (b)    Deliveries of Buyer. At the Closing, Buyer shall pay
to the Company the Base Consideration, plus or minus the Preliminary Adjustment,
such amounts payable by wire transfer of immediately available federal funds to
such account or accounts at a bank or financial institution as the Company may
specify to Buyer in writing. Buyer shall also have delivered to the Company at
the Closing:

                             (i)    A copy of the resolution of the board of
directors of Buyer authorizing the execution and performance of this Agreement
and the other documents and agreements contemplated hereby, certified by the
secretary or an assistant secretary of Buyer;

                             (ii)    The Assignment and Assumption Agreement
duly executed by Buyer;

                             (iii)    The Cranberry Concentrate Supply Agreement
duly executed by Buyer;

                             (iv)    The Transition Services Agreement, duly
executed by Buyer.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby represents and warrants to Buyer as of the date of
this Agreement that the statements contained in this Article III are true and
correct, subject to the exceptions set forth in the disclosure schedule
delivered by the Company to Buyer concurrently with the execution of this
Agreement and dated as of the date of this Agreement (the “Company Disclosure
Schedule”). The Company Disclosure Schedule shall be arranged according to
specific sections in this Agreement and shall provide exceptions to, or
otherwise qualify in reasonable detail, the corresponding section in this
Agreement and any other section in this Agreement where it is reasonably clear
that the disclosure is intended to apply to such other section.

        3.1.    Organization and Qualification.  The Company is a corporation
duly organized, validly existing and in active status under the laws of the
state of Wisconsin and is qualified to do business and in good standing as a
foreign corporation in each jurisdiction where the properties owned, leased or
operated, or the business conducted, by it require such qualification, except
where failure to so qualify or be in good standing is not reasonably likely to
have a Material Adverse Effect on the Company. The Company has the corporate
power and authority and all necessary governmental approvals to own, lease and
operate its properties and to carry on its business as it is now being
conducted. The Company has heretofore made available to Buyer a complete and
correct copy of its articles of incorporation (including all certificates of
designation or the equivalent thereof) and bylaws, each as amended to the date
hereof. Such articles of incorporation and bylaws, each as amended to date, are
in full force and effect.



9

--------------------------------------------------------------------------------


        3.2.    Authority.  The Company has the necessary corporate power and
authority to execute and deliver this Agreement and perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of the Company and no
other corporate proceedings on the part of the Company, nor any stockholder vote
or consent, is necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company, and, assuming this Agreement constitutes
a legal, valid and binding obligation of Buyer, this Agreement constitutes a
legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms (except in all cases as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditor’s rights generally and
except that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of any court before which any
proceeding may be brought).

        3.3.    No Violation; Consents.

                   (a)    Except as set forth on Section 3.3 of the Company
Disclosure Schedule, and except with regard to the confidentiality provisions of
those contracts listed on Section 3.3(a) of the Disclosure Schedule, neither the
execution and delivery of this Agreement by the Company nor the consummation by
the Company of the transactions contemplated hereby will conflict with or
constitute a breach or violation of any provision of the articles of
incorporation or bylaws of the Company, as amended, constitute a material
breach, violation or default (or any event which, with notice or lapse of time
or both, would constitute a default) under, or result in the termination of or
permit any other party to terminate, require the consent from or the giving of
notice to any other party to, or accelerate the performance required by, or
result in the creation of any Lien upon any of the Purchased Assets under, any
note, bond, mortgage, indenture, deed of trust, or any material license, lease,
agreement or other material instrument to which the Company, or by which it or
any of the Purchased Assets, are bound, or conflict with or violate any material
order, judgment or decree, or any material law, statute, ordinance, rule or
regulation applicable to the Company, or by which it or any of the Purchased
Assets may be bound or affected.

                   (b)    The execution and delivery of this Agreement by the
Company do not, and the performance of this Agreement by the Company and the
transfer of the Purchased Assets to Buyer will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except where the failure to obtain any such consent,
approval, authorization or permit, or to make any such filing or notification,
would not prevent or materially delay consummation of the transactions
contemplated hereby, or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and would not, individually or
in the aggregate, have a Material Adverse Effect and would not materially impact
the Buyer’s ability to commercially exploit the Purchased Assets.



10

--------------------------------------------------------------------------------


        3.4.    Title to Purchased Assets; Condition of Assets.  

                   (a)     The Company has the power and the right to sell,
assign and transfer and the Company will sell and deliver to Buyer, and upon
consummation of the transactions contemplated by this Agreement, Buyer will
acquire good and marketable title to the Purchased Assets, free and clear of all
Liens other than Permitted Liens.

                   (b)     Except as set forth on Section 3.4 of the Company
Disclosure Schedule, the Company has good and marketable title to, or a valid
leasehold interest in the personal property included in the Purchased Assets.

        3.5.    Broker’s Fees.  Except as set forth on Section 3.5 of the
Company Disclosure Schedule, the Company has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Buyer would become
liable or obligated. All obligations for fees or commissions owing to the
Persons listed on Section 3.5 of the Company Disclosure Schedule shall be the
responsibility of the Company.

        3.6.    Legal Compliance; Permits.  

                   (a)    Except as set forth on Section 3.6 of the Company
Disclosure Schedule, the Company is and has been in compliance in all material
respects with all applicable laws relating to the Juice Division (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), and the Company has not received written
notice that any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against the
Company alleging any failure so to comply.

                   (b)    Except as disclosed in Section 3.6 of the Company
Disclosure Schedule, the Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exceptions, consents,
certificates, approvals and orders of any Governmental Entity necessary for the
Company to own, lease and operate its properties or to carry on its business it
is now being conducted with respect to the Juice Division (the “Company
Permits”), except where the failure to obtain any such Company Permits would not
prevent or materially delay consummation of the transactions contemplated
hereby, or otherwise prevent or materially delay the Company from performing its
obligations under this Agreement and would not, individually or in the
aggregate, have a Material Adverse Effect. As of the date hereof, no suspension
or cancellation of any of the Company Permits is pending or, to the knowledge of
the Company, threatened.

        3.7.    Trade Rights.  Schedule 1.1(a)(ii) lists all Juice Division
Trade Rights which are Trade Rights of the type described in clauses (i), (ii)
or (iii) of Section 1.1(a)(ii) in which the Company or NCI now has any interest,
specifying whether such Trade Rights are owned, controlled, used or held (under
license or otherwise) by the Company or NCI, and also indicating which of such
Trade Rights are registered. Except as set forth in Section 3.7 of the
Disclosure Schedule, all Juice Division Trade Rights shown as registered in
Schedule 1.1(a)(ii) have been properly registered, all pending registrations and
applications have been properly made and filed and all annuity, maintenance,
renewal and other fees relating to registrations or applications are current.
Except as set forth in Section 3.7 of the Disclosure Schedule, the Company is
not to its knowledge infringing and has not infringed any Trade Rights of
another in the operation of the business of the Company and to the knowledge of
the Company, no other Person is infringing the Trade Rights of the Company.
Except as set forth in Section 3.7 of the Company Disclosure Schedule, the
Company has not granted any license or made any assignment of any registered
Juice Division Trade Right listed on Schedule 1.1(a)(ii), and no other Person
has any right to use any registered Juice Division Trade Right owned or held by
the Company. Except as set forth in Section 3.7 of the Company Disclosure
Schedule, there is no Litigation pending or, to the knowledge of the Company,
threatened to challenge the Company’s right, title and interest with respect to
its continued use and right to preclude others from using any Juice Division
Trade Rights of the Company. Except as set forth on Section 3.7 of the
Disclosure Schedule, all registered Juice Division Trade Rights of the Company
are valid, enforceable and in good standing, and there are no equitable defenses
to enforcement based on any act or omission of the Company.

11

--------------------------------------------------------------------------------


        3.8.    Tax Matters.

                   (a)    The Company has filed all Tax Returns that it was
required to file with respect to the Juice Division and has paid all Taxes shown
thereon as owing. Except as set forth in Section 3.8(a) of the Company
Disclosure Schedule, the Company is not currently the beneficiary of any
extension of time within which to file any Tax Return with respect to the Juice
Division. There are no security interests on any of the assets of the Company
used in the Juice Division that arose in connection with any failure (or alleged
failure) to pay any Tax.

                   (b)    There is no dispute or claim concerning any Tax
Liability with respect to the Juice Division claimed or raised by any authority
in writing. Section 3.8(b) of the Company Disclosure Schedule lists all federal,
state, local, and foreign income Tax Returns filed with respect to the Juice
Division for taxable periods ended on or after August 31, 2002, and indicates
those Tax Returns that have been audited, and indicates those Tax Returns that
currently are the subject of audit.

                   (c)    The Company has not waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency with respect to the Juice Division.

                   (d)    The Company is not a party to any Tax allocation or
sharing agreement. The Company (i) has not been a member of an affiliated group
filing a consolidated federal income Tax Return (other than a group the common
parent of which was the Company) and (ii) does not have any Liability for the
Taxes or any Person under Treas. Reg. 1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

        3.9    Contracts.  The agreements listed in
Schedule 1.1(a)(iii)constitute all of the agreements relating exclusively to the
Juice Division which are material to the operation of the Juice Division. Except
as set forth on Section 3.9of the Company Disclosure Schedule, the Company has
delivered to the Buyer a correct and complete copy of each written agreement
listed in Schedule 1.1(a)(iii) (as amended to date) and a written summary
setting forth the material terms and conditions of each oral agreement referred
to in Schedule 1.1(a)(iii). Except as set forth in Section 3.9 of the Company
Disclosure Schedule, with respect to each such agreement: (a) the agreement is a
legal, valid, binding, and enforceable obligation of the Company enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance and other similar
laws and principles of equity affecting creditors’ rights and remedies
generally; (b) neither the Company nor, to the knowledge of the Company, any
other party thereto is in material breach or default, and no event has occurred
which with notice or lapse of time would constitute a material breach or
default, or permit termination, modification, or acceleration, under the
agreement; and (c) neither the Company nor, to the knowledge of the Company, any
other party thereto has repudiated any provision of the agreement.



12

--------------------------------------------------------------------------------


        3.10.    Trade Accounts Receivable. All Trade Accounts Receivable
reflected on the Preliminary Balance Sheet, and as incurred in the normal course
of business since the date thereof, represent arm’s length sales actually made
in the ordinary course of business.

        3.11.    Inventory. Except as set forth on Section 3.11 of the Company
Disclosure Schedule, all Inventory reflected on the Preliminary Balance Sheet is
fit for human consumption. Except as set forth on Section 3.11 of the Company
Disclosure Schedule, all packaging, labels and finished goods contained in the
Inventory of the Juice Division are in compliance in all material respects as to
content, labeling and packaging with applicable laws and regulations (including,
without limitation, those of the U.S. Department of Agriculture and U.S. Food
and Drug Administration).

        3.12.    Major Customers and Suppliers.  

                   (a)    Section 3.12(a) of the Company Disclosure Schedule
contains a list of the ten (10) largest customers, including distributors, of
the Juice Division for each of the two (2) most recent fiscal years and for the
five-month period ending January 31, 2005 (determined on the basis of the total
dollar amount of sales) showing the total dollar amount of sales to each such
customer during each such year or period.

                   (b)    Section 3.12(b) of the Company Disclosure Schedule
contains a list of the ten (10) largest suppliers to the Juice Division for each
of the two most recent fiscal years and for the five-month period ending January
31, 2005 (determined on the basis of the total dollar amount of purchases)
showing the total dollar amount of purchases from each such supplier during each
such year or period. Section 3.12(b) of the Company Disclosure Schedule also
contains a true and correct list of all contracts for the purchase of fruit
juice concentrate in excess of $50,000.

                   (c)    Section 3.12(c) of the Company Disclosure Schedule
contains a list by product line of all sales representatives and brokers of the
Juice Division, together with representative copies of all sales representative
and broker contracts.

        3.13.    Litigation.  Section 3.13of the Company Disclosure Schedule
sets forth each instance in which the Company: (i) is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge related to the Purchased
Assets or (ii) is a party or, to the knowledge of the Company, is threatened to
be made a party to any action, suit, proceeding, hearing, or investigation
related to the Purchased Assets of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction or
before any arbitrator. Except as described in Section 3.13 of the Company
Disclosure Schedule, none of the actions, suits, proceedings, hearings, and
investigations set forth in Section 3.13 of the Company Disclosure Schedule
reasonably could be expected to result in any Material Adverse Effect with
respect to the Purchased Assets.



13

--------------------------------------------------------------------------------


        3.14.    Labor Matters.  

                   (a)    Except as set forth in Section 3.14 of the Disclosure
Schedule, (a) there are no material controversies pending or, to the knowledge
of the Company, threatened between the Company or any Company Subsidiary and any
Persons employed by the Juice Division, which controversies would prevent or
materially delay consummation of the transaction contemplated hereby or
otherwise prevent or materially delay the Company from performing its
obligations under this Agreement or would, individually or in the aggregate,
have a Material Adverse Effect; (b) neither the Company nor any Company
Subsidiary is a party to any collective bargaining agreement or other labor
union contract applicable to Persons employed by the Juice Division of the
Company or any Company Subsidiary, nor, to the knowledge of the Company, are
there any activities or proceedings of any labor union to organize any such
employees; (c) neither the Company nor any Company Subsidiary has breached or
otherwise failed to comply with any material provision of any such agreement or
contract, and there are no grievances outstanding against the Company or any
Company Subsidiary under any such agreement or contract with respect to the
Juice Division; (d) there are no unfair labor practice complaints pending
against the Company or any Company Subsidiary before the National Labor
Relations Board or any current union representation questions involving
employees of the Company or any Company Subsidiary; and (e) there is no strike,
slowdown, work stoppage or lockout, or, to the knowledge of the Company, threat
thereof, by or with respect to any employees of the Company or any Company
Subsidiary with respect to the Juice Division.

                   (b)    Except as set forth in Section 3.14(b) of the Company
Disclosure Schedule, the Company and the Company Subsidiaries are in compliance
with all applicable laws relating to the employment of labor, including those
related to wages, hours, collective bargaining and the payment and withholding
of taxes and other sums as required by the appropriate Governmental Entity and
has withheld and paid to the appropriate Governmental Entity or are holding for
payment not yet due to such Governmental Entity all amounts required to be
withheld from Persons employed by the Juice Division of the Company or any
Company Subsidiary and are not liable for any arrears of wages, taxes, penalties
or other sums for failure to comply with any of the foregoing except for any
non-compliance that would not prevent or materially delay consummation of the
transactions contemplated hereby or otherwise prevent or materially delay the
Company from performing its obligations under this Agreement and would not,
individually or in the aggregate, have a Material Adverse Effect. The Company
and the Company Subsidiaries have paid in full all employees of the Juice
Division or adequately accrued for in accordance with U.S. GAAP consistently
applied all wages, salaries, commissions, bonuses, benefits and other
compensation due to or on behalf of such employees and there is currently
pending no material claim against the Company or any Company Subsidiary with
respect to payment of wages, salary or overtime pay that has been asserted or,
to the Company’s knowledge, is now pending or threatened before any Governmental
Entity with respect to any persons currently or formerly employed by the Juice
Division of the Company or any Company Subsidiary. Neither the Company nor any
Company Subsidiary is a party to, or otherwise bound by, any consent decree
with, or citation by, any Governmental Entity relating to employees or
employment practices. There is no charge or proceeding with respect to a
material violation of any occupational safety or health standards that has been
asserted or, to the Company’s knowledge, is now pending or threatened with
respect to the Company. There is currently pending no charge of discrimination
in employment or employment practices, for any reason, including, without
limitation, age, gender, race, religion or other legally protected category,
which has been asserted or is now pending or to the Company’s knowledge
threatened before the United States Equal Employment Opportunity Commission, or
any other Governmental Entity in any jurisdiction in which the Company or any
Company Subsidiary have employed or employ any person relating to the Juice
Division.



14

--------------------------------------------------------------------------------


        3.15.    Purchased Assets. Except as set forth on Schedule 1.1(b), the
Purchased Assets include all of the assets of the Company which are currently
used in the operation of the Juice Division currently conducted by the Company
as of the date hereof

        3.16.    Environmental Matters. Except as described in Section 3.16 of
the Company Disclosure Schedule and except as such relates to any real property
of the Company (none of which is being conveyed to Buyer hereunder), to the
Company’s knowledge and only as such relates to the Juice Division, (a) the
Company and the Company Subsidiaries have not materially violated and are not in
material violation of any Environmental Law (as defined below); (b) none of the
properties currently or formerly owned, leased or operated by the Company and
the Company Subsidiaries (including, without limitation, soils and surface and
ground waters) are or were contaminated by the Company or the Company
Subsidiaries with any Hazardous Substance (as defined below); (c) neither the
Company nor the Company Subsidiaries are liable for any off-site contamination
by Hazardous Substances; (d) the Company and the Company Subsidiaries are not
liable under any Environmental Law (including, without limitation, pending or
threatened liens); (e) the Company and the Company Subsidiaries have all
permits, licenses and other authorizations required under any Environmental Law
(“Environmental Permits”); (f) the Company and the Company Subsidiaries are in
material compliance with their Environmental Permits; and (g) neither the
execution of this Agreement nor the consummation of the transactions
contemplated herein will require any investigation, remediation or other action
with respect to Hazardous Substances, or any notice to or consent of
Governmental Entities or third parties, pursuant to any applicable Environmental
Law or Environmental Permit.

        “Environmental Law” means any applicable federal, state or local law in
effect as of the date hereof relating to (A) releases or threatened releases of
Hazardous Substances or materials containing Hazardous Substances; (B) the
manufacture, handling, transport, use, treatment, storage or disposal of
Hazardous Substances or materials containing Hazardous Substances; or (C)
otherwise relating to pollution or protection of the environment, health, safety
or natural resources.

        “Hazardous Substances” means (i) those substances defined in or
regulated under the following federal statutes and their state counterparts in
effect as of the date hereof, as each may be amended from time to time, and all
regulations thereunder in effect as of the date hereof: the Hazardous Materials
Transportation Act, the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the Clean
Water Act, the Safe Drinking Water Act, the Atomic Energy Act, the Federal
Insecticide, Fungicide, and Rodenticide Act and the Clean Air Act; (ii)
petroleum and petroleum products, including crude oil and any fractions thereof;
(iii) natural gas, synthetic gas, and any mixtures thereof; (iv) polychlorinated
biphenyls, asbestos and radon; (v) any other contaminant; and (vi) any
substance, material or waste regulated by any federal, state, local or foreign
Governmental Entity pursuant to any Environmental Law.



15

--------------------------------------------------------------------------------


        3.17.    Insurance.     Section 3.17 of the Company Disclosure Schedule
contains a list of all policies of insurance to which each of the Company and
the Company Subsidiaries are a party or are a beneficiary or named insured.

        3.18.    Financial Information. The Company has provided to Buyer the
Preliminary Balance Sheet, as well as its historical sales reports, costs of
goods, coupon accruals, accrued and unpaid market development funds and slotting
fees, commission accruals, cash discounts, freight and advertising expenses for
the twelve (12) months ended August 31, 2004 and the five (5) months ended
January 31, 2005 (together with the Preliminary Balance Sheet, the “Financial
Information”). The Financial Information provided to Buyer was compiled from the
Company’s consolidated financial statements and is complete and accurate in all
material respects. Buyer acknowledges and agrees that the Company does not
maintain segregated audited or unaudited financial statements specific to the
Juice Division or the Purchased Assets, and that as such all Financial
Information provided hereunder is not represented or warranted to comply or
otherwise have been prepared in accordance with GAAP.

        3.19.    Undisclosed Liabilities. Except for those liabilities that are
disclosed in Section 3.19 of the Company Disclosure Schedule or are fully
reflected or reserved against on the Preliminary Balance Sheet, neither the
Company nor any Company Subsidiary has outstanding any liability or obligation
of any nature whatsoever relating to the Juice Division (whether absolute,
accrued, contingent or otherwise and whether due or to become due).

        3.20.    Limitations on Representations and Warranties. BUYER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT (a) EXCEPT AS EXPRESSLY SET FORTH IN
ARTICLE III OF THIS AGREEMENT, THE COMPANY IS TRANSFERRING THE PURCHASED ASSETS
“AS IS, WHERE IS AND WITH ALL FAULTS” AND (b) EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY EXPRESSLY SET FORTH IN ARTICLE III OF THIS AGREEMENT,
NEITHER THE COMPANY NOR ANY OTHER PERSON IS MAKING, AND BUYER IS NOT RELYING ON,
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR
WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING
ANY OF THE PURCHASED ASSETS OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE
ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED TO BUYER BY THE COMPANY OR
ANY OTHER PERSON OR OTHERWISE OBTAINED BY BUYER CONCERNING ANY OF THE PURCHASED
ASSETS OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, BUT NOT LIMITED TO:
(i) the quality, nature, merchantability, use, operation, value, marketability,
adequacy or physical condition of any of the Purchased Assets or any aspect or
portion thereof; (ii) the magnitude or dimensions of any of the Purchased
Assets; (iii) the development or income potential of, or rights of or relating
to the development or income potential of, any of the Purchased Assets, or the
fitness, suitability, value or adequacy of any of the Purchased Assets for any
particular purpose; (iv) the compliance of any of the Purchased Assets or their
operation with any applicable codes, laws, regulations, statutes, ordinances,
covenants, conditions and restrictions of any authority or of any other Person;
(v) the ability of Buyer to obtain any necessary governmental approvals,
licenses or permits for the use or development of any of the Purchased Assets;
or (vi) the likelihood that customers and suppliers of the Juice Division
business will after Closing continue their relationship with the Juice Division
Brands, maintain such relationship with the Juice Division at substantially the
same level, or continue to purchase inventory of products relating to the Juice
Division Brands.


16

--------------------------------------------------------------------------------



ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to the Company as of the date of
this Agreement that the statements contained in this Article IV are true and
correct.

        4.1.    Organization and Qualification.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the state of Delaware. Buyer has the limited liability company power and
authority and all necessary governmental approvals to own, lease and operate its
properties and to carry on its business as it is now being conducted, except
where the failure to have such power or authority and governmental approvals is
not reasonably likely to have a Material Adverse Effect on Buyer. Buyer has
heretofore made available a complete and correct copy of its certificate of
formation, as amended to the date hereof. Such certificate of formation, as
amended to date, is in full force and effect.

        4.2.    Authority.  Buyer has the corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Buyer and
the consummation by Buyer of the transactions contemplated hereby have been duly
and validly authorized by all necessary corporate action on the part of Buyer.
This Agreement has been duly and validly executed and delivered by Buyer, and,
assuming this Agreement constitutes a valid and binding obligation of the
Company, this Agreement constitutes a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms (except in all cases as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of any court before which any proceeding may be brought).

        4.3.    No Violation. Neither the execution and delivery of this
Agreement by Buyer nor the consummation by Buyer of the transactions
contemplated hereby will (i) constitute a breach or violation of any provision
of its certificate of incorporation or bylaws, as amended, constitute a material
breach, violation or default (or any event which, with notice or lapse of time
or both, would constitute a default) under, or result in the termination of or
permit any other party to terminate, or accelerate the performance required by,
or result in the creation of any Lien upon any property or asset of Buyer under,
any note, bond, mortgage, indenture, deed of trust or any material license,
lease, agreement or other material instrument to which Buyer or its properties
or assets, are bound, or subject to the receipt of the requisite consents,
approvals, or authorizations of, or filings with Governmental Entities, conflict
with or violate any material statute, ordinance, rule or regulation applicable
to Buyer, or by which it or any of its properties or assets may be bound or
affected. Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby will conflict with
or violate any order, judgment or decree applicable to Buyer, or by which it or
any of its properties or assets may be bound or affected.



17

--------------------------------------------------------------------------------


        4.4.    Finder’s Fees. No Person retained by Buyer or its Affiliates is
or will be entitled to any commission or finder’s or similar fee in connection
with the transactions contemplated by this Agreement.

        4.5.    Litigation.     There is no suit, claim, proceeding or
investigation pending or, to Buyer’s knowledge, threatened against Buyer which
is reasonably likely to have a Material Adverse Effect on Buyer or would
reasonably be expected to prevent or delay the consummation of the transactions
contemplated by this Agreement. Buyer is not a party to or bound by any
outstanding order, writ, injunction or decree which is reasonably likely to have
a Material Adverse Effect on Buyer or would reasonably be expected to prevent or
delay the consummation of the transactions contemplated hereby.

        4.6.    Funding.     Buyer has and will have at Closing and upon the
Settlement Date, cash sufficient to enable it to timely and fully perform all of
its obligations hereunder, including without limitation the payment of the Base
Consideration, the Preliminary Adjustment and any Final Adjustment payable to
the Company.

        4.7.    Company Stock. Buyer does not own, nor within the past three
years has it owned (directly or indirectly, beneficially or of record), any
capital stock of the Company and is not a party to any agreement, arrangement,
or understanding for the purpose of acquiring, holding, voting, or disposing of,
in each case, any share of capital stock of the Company.


ARTICLE V
FURTHER AGREEMENTS

        5.1.    Confidentiality.     The parties acknowledge that Buyer and the
Company have previously executed a Confidentiality Agreement dated December 15,
2003, (the “Confidentiality Agreement”), which Confidentiality Agreement will
terminate upon Closing and be replaced by the confidentiality provisions of this
Agreement.

        5.2.    Public Disclosure. Buyer and the Company agree that the initial
press release with respect to the transactions contemplated hereby shall be in a
form agreed to by and between Buyer and the Company; provided, however, that
nothing contained in this Agreement shall prohibit the Company from making any
disclosure of the transactions contemplated hereby which the Company reasonably
determines is required by applicable law.

        5.3.    Preservation of Books and Records. Buyer agrees that the Company
may retain copies of all original books and records in respect of the Business,
and that Buyer shall preserve and keep, or cause to be preserved and kept, all
original books and records in respect of the Business in the possession of Buyer
or its Affiliates for a period of six (6) years after the Closing Date (the
“Record Retention Period”). The Company or its representatives, upon reasonable
notice and for any reasonable business purpose, shall have access during normal
business hours to examine, inspect and copy such books and records. Buyer shall
provide the Company or its representatives with, or cause to be provided to the
Company or its representatives, such original books and records of the Business
as the Company or its representatives shall reasonably request in connection
with any action to which the Company is a party or in connection with the
requirements of any law applicable to the Company or its representatives.



18

--------------------------------------------------------------------------------


        5.4.    Further Actions; Filings.

                   (a)    Upon the terms and subject to the conditions hereof,
each of the parties hereto shall use its commercially reasonable efforts to (i)
take, or cause to be taken, all appropriate action and do, or cause to be done,
all things reasonably necessary, proper or advisable under applicable law or
otherwise to consummate and make effective the transactions contemplated by this
Agreement, including without limitation the execution and delivery of any
documents, certificates, agreements and other writings and the taking of such
other actions as may be reasonably necessary or desirable (but which shall not
cause the Company to incur any material expense) in order to vest in Buyer good
title to the Purchased Assets, free and clear of all Liens, other than Permitted
Liens, (ii) obtain from Governmental Entities any consents, licenses, permits,
waivers, approvals, authorizations or orders required to be obtained or made by
Buyer or the Company or any of their subsidiaries in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement and (iii) respond to all
inquiries and investigations, make all necessary filings, and thereafter make
any other submissions, with respect to this Agreement, the transactions
contemplated by this Agreement that are required under (A) applicable federal
and state securities laws, (B) the HSR Act and foreign antitrust regulations, if
any, applicable to the transactions contemplated by this Agreement and (C) any
other applicable law. The parties hereto shall cooperate with each other in
connection with the making of all such filings.

                   (b)    Each party shall promptly notify the other party in
writing of any pending or, to the knowledge of such party, threatened inquiry,
action, proceeding or investigation by any Governmental Entity or any other
Person, whether arising prior to or after the Closing, (i) challenging or
seeking damages in connection with this Agreement or the transactions
contemplated hereunder or (ii) seeking to restrain or prohibit or set aside the
consummation of the transactions contemplated by this Agreement or otherwise
limit the right of Buyer or its subsidiaries to own or operate all or any
portion of the Purchased Assets of the Company. If a suit or other action is
threatened or instituted by any Governmental Entity or other entity challenging
the validity or legality, or seeking to enjoin or set aside the consummation of
the transactions contemplated by this Agreement, the parties shall use
commercially reasonable efforts to defend such suit or action, and shall pay
their own costs incurred in connection with doing so.

                   (c)    Notwithstanding anything to the contrary in this
Agreement, including, without limitation, the indemnification provisions
contained in Article VIII, each party shall be responsible for the costs it and
its officers, directors, employees, agents, advisors, representatives and
Affiliates incur in connection with complying with the provisions of this
Section 5.4 in connection with any such inquiry, action, proceeding or
investigation initiated under any applicable antitrust law, rule or regulation.



19

--------------------------------------------------------------------------------


        5.5.    Employees; Employment and Benefit Arrangements.

                   (a)    Section 5.5 of the Company Disclosure Schedule sets
forth the current, active employees of the Company whose employment primarily
relates to the Juice Division, including, without limitation, all full-time
employees whose employment primarily relates to the Juice Division and any
inactive employees previously employed whose employment primarily related to the
Juice Division who have a right of reemployment by the Company under applicable
law (collectively, the “Business Employees”). Nothing contained in this
Agreement shall confer upon any Business Employee or any other employee or
former employee of the Company any right to employment with Buyer or its
Affiliates.

                   (b)    Except as set forth in Section 5.5(c), below, the
Company shall be responsible for all obligations due and Liabilities associated
with the Business Employees of the Company in connection with their employment
prior to, on or after the Closing Date (except to the extent such Liabilities
arise from the hiring of such Business Employees by Buyer on or after the
termination of their employment with the Company) or in connection with their
termination from employment with the Company prior to, on or after the Closing
Date, including, without limitation, any Liabilities in connection with bonuses,
vacations, employment arrangements, termination or severance as set forth in
Section 3.14. Except as otherwise provided in this Section 5.5, the Buyer shall
be responsible for all obligations and Liabilities that arise following the
Closing Date in connection with its employment of any employees of the Juice
Division, it being understood that the employees providing services under the
Transition Agreement shall not be deemed employees of Buyer.

                   (c)    In respect of notices and payments relating to the
Business Employees, the Company shall be responsible for and assume all
Liabilities for (and shall indemnify and hold Buyer harmless from and against)
any and all notices, payments, fines or assessments due to any Governmental
Entity or Business Employee, and all legal and other costs and expenses related
thereto, pursuant to any applicable federal, state, local or foreign law, common
law, statute, rule, regulation or ordinance with respect to the employment,
discharge or layoff of Business Employees by the Company prior to, on or after
the Closing Date, including, but not limited to the Worker Adjustment and
Retraining Notification Act, the Wisconsin Business Closing Law, and any rules
or regulations as have been issued in connection with the foregoing (jointly
referred to throughout this Agreement as the “WARN Act”). The Company further
agrees to defend, indemnify and hold Buyer harmless from and against any and all
Liabilities incurred by Buyer with respect to the Company’s failure to comply
with its WARN Act obligations in respect of the Business Employees or with
respect to the Company’s failure to comply with its obligations under Section
5.5(b) above (except to the extent such Liabilities arise from the hiring of
such Business Employees by Buyer on or after the termination of their employment
with the Company). The indemnity in this Section 5.5(c) is to be provided
without giving effect to the limitations set forth in Section 8.3(c) below. In
respect of notices and payments relating to events occurring after the Effective
Time, each party shall be responsible for, and shall indemnify and hold harmless
the other against, any WARN Act obligations or Liabilities arising with respect
to employees actually employed by such party after the Closing, it being
understood that the employees providing services under the Transition Agreement
shall not be deemed employees of Buyer, unless such employees are hired
independently by Buyer.


20

--------------------------------------------------------------------------------


        5.6.    Funding. Buyer agrees that it has and will have at Closing and
upon the Settlement Date, cash sufficient to enable it to timely and fully
perform all of its obligations hereunder, including without limitation the
payment of the Base Consideration, the Preliminary Adjustment and any Final
Adjustment payable to the Company.

        5.7.    Assignment of Purchased Contracts. To the extent that any
Purchased Contract for which assignment to Buyer as provided herein is not
permitted without the consent of another party or the confidentiality provisions
of which prohibit the Company’s disclosure of the contract or its terms, this
Agreement shall not constitute an assignment or an attempted assignment thereof
if such assignment, attempted assignment or disclosure would constitute a breach
thereof. The Company and Buyer agree to use commercially reasonable efforts
(provided that such efforts shall not require additional cost or expense (other
than incidental costs or expenses)) to obtain the consent of such other party to
the assignment or disclosure of any such Purchased Contract to Buyer in all
cases in which such consent is or may be required for such assignment or
disclosure. Until such consent is obtained or if it is not obtained, the Company
shall cooperate with Buyer in any reasonable arrangement (such as by agency or
sublicense) designed to provide Buyer with the economic benefits under such
relevant contract; provided that to the extent that Buyer requires the Company
to undertake any services or take any action in furtherance of the performance
of such Purchased Contract, any such services or actions shall be the subject of
a separate agreement that the parties shall, in good faith, negotiate as
promptly as possible and that shall be mutually acceptable to the parties. The
Purchase Price hereunder shall not be reduced by reason of the inability to
transfer (by assignment, subcontract or otherwise) to Buyer any such Purchased
Contract on or after the Closing Date. Each party shall be responsible for all
of its internal costs and expenses incurred by it in connection with the actions
required by it under this subsection.

        5.8.    Transition Period. The Company will for a period of six (6)
months after the Closing Date use commercially reasonable efforts to maintain
all systems, records and software programs relating to the Juice Division,
provide Buyer reasonable access thereto, and, to the extent reasonable
practicable and so as not to violate any confidentiality or other obligations of
the Company, shall transition all such records to Buyer within 6 months after
the Closing Date (provided that no such actions shall not cause the Company to
incur any expense).

        5.9.    Corporate Name. Buyer hereby grants to Company a fully paid,
exclusive, royalty free right and license to use the Corporate Name in
connection with its continuing business operations for a period of two (2) years
following the Closing; provided, however, that the Company covenants and agrees
that during such period it shall not use the Corporate Name in connection with
any business competitive with the retail sale or marketing of juice, juice
drinks or cranberry related products, and provided, further, that Company agrees
that it shall promptly change its corporate name at the expiration of such two
(2) year term. In using the name, Northland will adhere to the same quality
standards as it did prior to the Closing Date. Any goodwill associated with the
use of the name shall inure to the benefit of Buyer.




21

--------------------------------------------------------------------------------



ARTICLE VI
[INTENTIONALLY LEFT BLANK]



ARTICLE VII
DEFINED TERMS

        The following capitalized terms when used herein shall have the meaning
indicated below. Definitions of certain other capitalized terms are set forth
elsewhere in this Agreement.

        “Affiliate”shall mean, with respect to a particular Person, Persons
controlling, controlled by, or under common control with that Person.

        “Applicable Rate” shall mean the prime rate of interest reported from
time to time in The Wall Street Journal.

        “Brands”shall mean those brands associated with the Company Trade Rights
set forth in Schedule 1.1(a)(ii) hereto, together with those associated with the
assignable Trade Rights under the Seneca License Agreement assigned to Buyer.

        “Company Benefit Plan” means any “employee benefit plan” (as such term
is defined in Section 3(3) of ERISA) and any other material employee benefit
plan, program or arrangement of any kind that is maintained, sponsored or
contributed to by the Company and with respect to which the Company has any
Liability or potential Liability with respect to any Business Employees.

        “Company’s knowledge” or “knowledge of the Company” or words of similar
import shall mean, with respect to any matter in question, the actual knowledge
of John Swendrowski, Ricke Kress and Nigel Cooper.

        “ERISA”means the Employee Retirement Income Security Act of 1974, as
amended.

        “GAAP”means United States generally accepted accounting principles as in
effect from time to time, consistently applied.

        “Governmental Entity” shall mean any government or subdivision thereof,
domestic, foreign or supranational or any administrative, governmental or
regulatory authority, agency, commission, tribunal or body, domestic, foreign or
supranational.

        “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

        “Juice Division” shall mean the Company’s business of producing,
packaging, marketing, distributing and selling fruit juices, juice blends, juice
concentrates packaged for retail sale, dried cranberries and chocolate-coated
cranberries under the Brands (but excluding the Company’s business of producing,
packaging, marketing, distributing and selling fresh and frozen cranberries,
fresh fruit, cranberry sauce and cranberry juice concentrate).



22

--------------------------------------------------------------------------------


        “Liability”means any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted, due
or undue, liquidated or unliquidated, secured or unsecured.

        “Lien”or “Liens” means any lien, security interest, pledge, charge,
claim, mortgage, easement, restriction or any other encumbrance.

        “Losses”means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, losses, out-of-pocket expenses, and fees, including
court costs and reasonable attorneys’fees and expenses.

        “Material Adverse Effect” shall mean, with respect to any Person, any
effect that individually or taken together with other effects is materially
adverse to: (i) the financial condition, or business of such Person and its
subsidiaries, taken as a whole (provided, however, that, with respect to the
representations and warranties made by the Company, a Material Adverse Effect
shall mean any effect that individually or taken together with other effects is
materially adverse to the financial condition of the Purchased Assets or to the
Juice Division) or (ii) the ability of such Person to consummate the
transactions contemplated by this Agreement; provided, however, in no event
shall any of the following be deemed to constitute, nor shall any of the
following be taken into account in determining whether there has been or will
be, a Material Adverse Effect with respect to the Company: (a) events, changes,
conditions or effects disclosed in the exhibits, addenda and schedules hereto,
including without limitation the Company Disclosure Schedule; (b) events,
changes, conditions or effects consented to by Buyer in writing; (c) events,
changes, conditions or effects attributable to the acts or omissions of, or on
behalf of, Buyer; (d) any change on or after the Closing Date in any law
effecting the Purchased Assets, the Assumed Liabilities, the Juice Division, the
Company or any of the Company’s Subsidiaries or any interpretation thereof;
(e) changes in the market price or trading volume of Company’s Common Stock;
(f) changes in the Company not related to the financial condition or business of
the Juice Division; (g) changes or developments in the consumer food and
beverage products industry in general; (h) changes or developments in the supply
or availability of raw materials or packaging material, including without
limitation labels, bottles and other bottling and packaging materials, used in
the Juice Division (i) changes or developments in financial or securities
markets or the economy in general; (j) national or international political or
social events, changes, conditions or effects, including without limitation
those attributable to acts of war, terrorism or other conflicts; or (k) the
announcement or public disclosure of the transactions contemplated by this
Agreement.

        “Permitted Liens” shall mean: (i) Liens for Taxes not yet due and
payable; (ii) Liens associated with the Purchased Assets arising after the
Closing Date.

        “Person”shall mean an individual, corporation, partnership, joint
venture, trust or unincorporated organization or association or other form of
business enterprise or a Governmental Entity.

        “Subsidiary”shall mean any corporation, partnership, limited liability
company, association or other business entity of which: (i) if a corporation, a
majority of the total voting power of shares of stock entitled (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a partnership, limited liability company, association or other
business entity, either (A) a majority of the partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof, or (B) such Person is a general partner, managing member or
managing director of such partnership, limited liability company, association or
other entity.



23

--------------------------------------------------------------------------------


        “Taxes”shall mean all net income, capital gains, gross income, gross
receipts, sales, use, transfer, ad valorem, franchise, profits, license,
capital, withholding, payroll, employment, excise, goods and services,
severance, stamp, occupation, premium, documentary, intangibles, property,
assessments, or other governmental charges of any kind whatsoever, together with
any interest, fines and any penalties, additions to tax or other additional
amounts incurred, accrued with respect thereto, assessed, charged or imposed
under applicable federal, state, local or foreign tax. References to the Company
or any Subsidiary shall be deemed to include any predecessor to such Person from
which the Company or such Subsidiary incurs a liability for Taxes as a result of
transferee liability.

        “Tax Returns” means any return, report, information return or other
document (including schedules or any related or supporting information) filed or
required to be filed with any Governmental Entity or other authority in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

        Each capitalized term listed below is defined in the corresponding
Section listed below.

Term Section No.
Accounts Receivable 1.1(a)(iii) Agreement Preamble Assignment and Assumption
Agreement 2.5(a)(ii) Assumed Coupon Liabilities 1.2 Assumed Liabilities 1.2 Base
Consideration 2.1(a) Business Employees 5.5(a) Buyer Preamble Buyer Indemnified
Party 8.1 Closing 2.3 Closing Date 2.3 Company Preamble Company Disclosure
Schedule Article III Company Indemnified Party 8.2 Confidential Information 9.1
Confidentiality Agreement 5.1



24

--------------------------------------------------------------------------------


Term Section No.
Corporate Name 1.1(b) Effective Time 2.2(d)(ii) Environmental Law 3.15
Environmental Permits 3.15 Excluded Assets 1.1(b) Excluded Liabilities 1.2 Final
Adjustment 2.2(b) Final Closing Balance Sheet 2.2(d)(iv) Hazardous Substances
3.15 Independent Accounting Firm 2.2(d)(iv) Juice Division Trade Rights
1.1(a)(ii) Permitted Recipients 9.3 Preliminary Adjustment 2.2(a) Preliminary
Balance Sheet 2.2(d) Purchase Price 2.1(a) Purchased Assets 1.1(a) Purchased
Contracts 1.1(a)(iii) Record Retention Period 5.3 Seneca License Agreement
1.1(a)(ii) Settlement Date 2.2(b) Trade Accounts Payable 2.2(c)(iii) Trade
Accounts Receivable 2.2(c)(i) Trade Rights 1.1(a)(ii) WARN Act 5.5(c) WARN Act
5.5(c) Working Capital 2.2(c)




ARTICLE VIII
INDEMNIFICATION

        8.1.    Company’s Indemnity. The Company covenants and agrees to defend,
indemnify and hold harmless Buyer, its officers, directors, employees, agents,
advisers, representatives and Affiliates (each, a “Buyer Indemnified Party”)
from and against, and pay or reimburse each Buyer Indemnified Party for, any and
all Losses actually sustained as a result of:

                   (a)    any failure by the Company to carry out, perform,
satisfy and discharge any of its covenants or agreements set forth in this
Agreement;

                   (b)    the Excluded Liabilities; and

                   (c)    any breach of the Company’s representations and
warranties contained in Section 3.2 (Authority), Section 3.3 (No Violation;
Consents), Section 3.4 (Title to Purchased Assets), Section 3.6 (Legal
Compliance; Permits), Section 3.7 (Trade Rights), Section 3.8 (Tax Matters),
Section 3.9 (Contracts), Section 3.13 (Litigation), Section 3.17 (Insurance),
Section 3.18 (Financial Information) and Section 3.19 (Undisclosed Liabilities).



25

--------------------------------------------------------------------------------


        8.2.    Buyer’s Indemnity. Buyer covenants and agrees to defend,
indemnify and hold harmless Company, its officers, directors, employees, agents,
advisers, representatives and Affiliates (each, a “Company Indemnified Party”)
from and against, and pay or reimburse each Company Indemnified Party for, any
and all Losses actually sustained as a result of:

                   (a)    any failure by Buyer to carry out, perform, satisfy
and discharge any of its covenants or agreements set forth in this Agreement;

                   (b)    the ownership of the Purchased Assets after the
Closing, subject to the agreement of the parties contained in Section 5.4(c) of
this Agreement; and

                   (c)    the Assumed Liabilities.

        8.3.    Provisions Regarding Indemnities.

                   (a)    Notice; Third Party Claims. The indemnified party
shall promptly notify the indemnifying party in reasonable detail of any claim,
demand, action or proceeding for which indemnification will be sought under
Section 8.1 or Section 8.2 hereof, and if such claim, demand, action or
proceeding is a third party claim, demand, action or proceeding, the
indemnifying party will have the right at its expense to assume and control the
defense thereof using counsel reasonably acceptable to the indemnified party;
provided, that, the indemnifying party shall continue to be entitled to assert
any limitation on any claims contained herein. Should an indemnifying party so
elect to assume the defense of a third party claim, the indemnifying party shall
not be liable to the indemnified party for legal expenses subsequently incurred
by the indemnified party in connection with the defense thereof. If the
indemnifying party assumes such defense, the indemnified party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the indemnifying party, it being
understood, however, that the indemnifying party shall control such defense. In
connection with any such third party claim, demand, action or proceeding, the
parties shall cooperate with each other and provide each other with reasonable
access to relevant books and records in their possession. The indemnifying party
shall obtain the prior written consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed) before entering into
any settlement of a claim or ceasing to defend such claim if, pursuant to or as
a result of such settlement or cessation, injunctive or other equitable relief
will be imposed against the indemnified party or if such settlement does not
expressly and unconditionally release the indemnified party from all liabilities
and obligations with respect to such claim, without prejudice except for
payments that would be required to be paid by indemnified party hereunder.

                   (b)    Time Limitation. Any claim or action brought under
this Article VIII for breach of a representation or warranty referenced in
Section 8.1(c) above, or for breach of the Company’s indemnity obligations under
Section 5.5(c) above with respect to the WARN Act, must be brought no later than
August 31, 2005. Any claim or action brought under this Article VIII for a
breach of a covenant contained herein must be brought no later than August 31,
2005 or, in the case of the covenants contained in Section 5.3, Section 5.9 and
Section 9.1, no later than the expiration of the covenants contained therein.
Except for the representations and warranties of the Company described in
Section 8.1(c) above, all other representations and warranties contained herein
shall expire on the Closing Date. The expiration of rights set forth in this
Section 8.3(b) shall not affect an indemnified party’s right to prosecute to
conclusion any claim made by such indemnified party in accordance with
Article VIII hereof prior to the time that the relevant right of indemnity
terminates or expires.


26

--------------------------------------------------------------------------------


                   (c)    Amount Limitation.

                             (i)    No indemnified party hereunder shall be
entitled to receive any indemnification payments under this Article VIII until
the aggregate amount of Losses incurred by the indemnified party exceed $250,000
in the aggregate. If this limit is reached, all Losses from the first dollar of
Losses shall be recoverable.

                             (ii)    The maximum aggregate amount of
indemnification payments under Section 8.1(a), 8.1(b) and 8.1(c) (as such, in
the case of payments under Section 8.1(c), relates to breaches of the
representations or warranties contained in clauses (ii) and (iii) of Section 3.3
(No Violation; Consents), Section 3.4(b) (Title to Purchased Assets), Section
3.6 (Legal Compliance; Permits), the second, third, fifth and sixth sentences of
Section 3.7 (Trade Rights), Section 3.9 (Contracts), Section 3.13 (Litigation),
Section 3.17 (Insurance), Section 3.18 (Financial Information) and Section 3.19
(Undisclosed Liabilities)) which Buyer shall be entitled to receive, upon the
triggering of any indemnification obligation hereunder, shall not in the
aggregate exceed $450,000.

                             (iii)    The maximum aggregate amount of
indemnification payments under Section 8.1(c), as such relates to breaches of
the representations or warranties contained in Section 3.2 (Authority), clause
(i) of Section 3.3 (No Violation; Consents), Section 3.4(a) (Title to Purchased
Assets), the first and fourth sentences of Section 3.7 (Trade Rights) and
Section 3.8 (Tax Matters)), which Buyer shall be entitled to receive, upon the
triggering of any indemnification obligation hereunder, shall not in the
aggregate exceed the Purchase Price.







27

--------------------------------------------------------------------------------


                   (d)    Exclusive Remedy.

                             (i)    Buyer acknowledges and agrees that, from and
after the Closing, its sole and exclusive remedy against the Company with
respect to any and all claims (other than proven claims for actual fraud
committed by the Company) relating (directly or indirectly) to this Agreement or
the transactions contemplated hereby shall be pursuant to the provisions set
forth in this Article VIII. Buyer may not avoid the limitations on liability of
the Company set forth herein by seeking damages for breach of contract, tort or
pursuant to any other theory of liability. Notwithstanding anything contained to
the contrary in this Agreement, Buyer shall not be entitled to indemnification
pursuant to this Article VIIIwith respect to Losses or alleged Losses that are a
result of, or based upon or arising from, any claim or liability to the extent
such claim or liability is taken into account in determining whether or not
there will be an adjustment to the Purchase Price pursuant to Section 2.2
hereof.

                             (ii)    The Company acknowledges and agrees that,
from and after the Closing, its sole and exclusive remedy against Buyer with
respect to any and all claims (other than proven claims for actual fraud by
Buyer) relating (directly or indirectly) to this Agreement or the transactions
contemplated hereby shall be pursuant to the provisions set forth in this
Article VIII. The Company may not avoid the limitations on liability of the
Company Indemnified Parties set forth herein by seeking damages for breach of
contract, tort or pursuant to any other theory of liability. Notwithstanding
anything contained to the contrary in this Agreement, the Company shall not be
entitled to indemnification pursuant to this Article VIII with respect to Losses
or alleged Losses that are a result of, or based upon or arising from, any claim
or liability to the extent such claim or liability is taken into account in
determining whether or not there will be an adjustment to the Purchase Price
pursuant to Section 2.2 hereof.

                   (e)    Lost Profits. In no event shall any indemnified
parties be entitled to recover or make a claim for any amounts in respect of
loss of business, lost profits, multiples of profits, multiples of earnings,
multiples of cash flow, goodwill, business reputation, consequential damages or
punitive damages in calculating the amount of any Losses.


ARTICLE IX
CONFIDENTIALITY

        9.1.    Definition of Confidential Information. The parties acknowledge
that at or following the Closing, information will have been provided to, or
will have come to the attention of, each party and its employees, agents, and
representatives regarding the other party, which information is of value to the
disclosing party and is not generally available to the public. This information
may include but is not limited to the formulations, specifications, product
development histories, test results, ideas, marketing concepts, designs,
drawings, techniques, personnel, technical and financial data, models, flow
charts, procedures, now-how, methods, inventions and forecasts (hereinafter
collectively referred to as “Confidential Information”). The parties further
acknowledge that Confidential Information which primarily relates to the
Purchased Assets or the business conducted by the Company with the Purchased
Assets prior to the Closing shall be considered Confidential Information of the
Buyer following the Closing. However, Confidential Information does not include
any information which: (i) was or becomes generally available to the public
other than as a result of an unauthorized disclosure by the receiving party, or
(ii) comes into the possession of the receiving party after the date of the
Closing on a nonconfidential basis from a source other than the disclosing party
or its agent, providedthat, insofar as is reasonably known to the receiving
party, the disclosure by such source does not violate any confidentiality
agreement between such source and the disclosing party.


28

--------------------------------------------------------------------------------


        9.2.    Use of Confidential Information. The receiving party shall use
the disclosing party’s Confidential Information only for the purpose of
performing its obligations under this Agreement or as contemplated in this
Agreement or any agreements entered into pursuant to this Agreement, and for no
other purpose; provided, however, that the foregoing shall not prevent the
Company or any successor in interest of the Company from using, without payment
of any additional consideration to Buyer, that portion of Buyer’s Confidential
Information that relates to the Purchased Assets or the business conducted by
the Company with the Purchased Assets prior to the Closing to the extent
necessary to carry out its business following the Closing and provided, further,
that Buyer shall make available to the Company such records for use for the
purposes of operating the Company’s continuing businesses; corporate
administration, record keeping and preparation of reports required by insurers
and taxing, regulatory and other governmental authorities; and enforcement,
defense, dispute resolution and other matters concerning accounts receivable,
liabilities, claims and other matters which are, or are related to, assets other
than the Purchased Assets, Assumed Liabilities, liabilities, contracts and
rights and obligations not acquired or assumed by Buyer.

        9.3.    Confidentiality.     The receiving party agrees to keep the
disclosing party’s Confidential Information confidential and shall not, without
the prior written consent of the disclosing party, disclose such Confidential
Information to any third party, in whole or in part, other than for the purposes
of performing its obligations under this Agreement or any agreements entered
into pursuant to this Agreement and provided such third party has duly executed
a confidentiality agreement pursuant to which such third party has agreed to
maintain in confidence and no use or disclose such Confidential Information
other than for such purposes. The receiving party likewise shall not disclose
such Confidential Information to any Affiliate except those who have an actual
need to know such Confidential Information for the purpose of performing the
receiving party’s obligations under this Agreement or any agreements entered
into pursuant to this Agreement who are informed by the receiving party of the
confidential nature of such Confidential Information and who agree to be bound
by this Agreement (“Permitted Recipients”). The receiving party shall be
responsible for any breach of any provision of this Agreement by its Permitted
Recipients.

        9.4.    Legal Requirement to Disclose. In the event that the receiving
party becomes legally compelled to disclose any of the disclosing party’s
Confidential Information, the receiving party shall provide the disclosing party
with prompt notice, if lawful, so that the disclosing party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. In the event such protective order or other remedy
is not obtained, or the disclosing party waives compliance with the provisions
of this Agreement, the receiving party shall furnish only that portion of the
disclosing party’s Confidential Information which the receiving party is advised
by its counsel is legally required to be furnished, and the receiving party
shall use its best efforts to obtain assurances that such Confidential
Information shall be treated confidentially by the recipient thereof.



29

--------------------------------------------------------------------------------



ARTICLE X
GENERAL PROVISIONS

        10.1.    Notices.     All notices, demands, consents, or other
communications that are required or permitted hereunder or that are given with
respect to this Agreement shall be in writing and shall be sufficient if
personally delivered or sent by registered or certified mail, facsimile message,
or Federal Express or other nationally recognized overnight delivery service.
Any notice shall be deemed given upon the earlier of the date when received at,
or the fifth day after the date when sent by registered or certified mail or the
day after the date when sent by Federal Express or facsimile to, the address or
facsimile number set forth below, unless such address or facsimile number is
changed by written notice to the other parties in accordance with this
Agreement:

  (a) if to Buyer, to:


  Apple & Eve, LLC
2 Sea View Boulevard
Port Washington, NY 11050-4634
Attn: Gordon Crane, Chief Executive Officer
Facsimile: (516) 625-9474


  with copies to:


  Moses & Singer LLP
1301 Avenue of the Americas
New York, New York 10019
Attn: James Alterbaum, Esq.
Facsimile: (212) 554-7700


  (b) if to the Company, to:


  Northland Cranberries, Inc.
2321 West Grand Avenue
Wisconsin Rapids, WI 54495-8020
Attn: John Swendrowski, Chief Executive Officer
Facsimile: (715) 422-6844


  with copies to:


  Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Steven R. Barth, Esq.
Facsimile: (414) 297-4900





30

--------------------------------------------------------------------------------


        10.2     Interpretation. When a reference is made in this Agreement to
exhibits or schedules, such reference shall be to an exhibit or schedule to this
Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrase “made available” in this Agreement shall
mean that the information referred to has been made available if requested by
the party to whom such information is to be made available. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

        10.3     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any counterpart may be executed and
delivered by facsimile signature and such facsimile signature shall be deemed an
original.

        10.4     Entire Agreement; Nonassignability; Parties in Interest. This
Agreement, together with the exhibits and the schedules attached hereto,
including the Company Disclosure Schedule: (a) constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof which shall continue in full force and
effect, and shall survive any termination of this Agreement or the Closing, in
accordance with its terms; (b) are not intended to confer upon any other Person
any rights or remedies hereunder; and (c) shall not be assigned by operation of
law or otherwise except as otherwise specifically provided.

        10.5     Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, the fees and expenses of its advisers, accountants and legal
counsel), shall be paid by the party incurring such expense.

        10.6     Tax Matters.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the transactions contemplated by this
Agreement shall be borne by Buyer and shall be paid when due. The parties will
file all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges, and, if required by applicable law, the parties will,
and will cause their Affiliates to, join in the execution of any such Tax
Returns and other documentation.

        10.7     Amendment. Any provision of this Agreement may be amended only
by the written consent of the Company and Buyer. Any agreement on the part of a
party to any amendment shall only be valid if set forth in an instrument in
writing signed on behalf of such party.



31

--------------------------------------------------------------------------------


        10.8     Severability. In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

        10.9     Remedies Cumulative. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.

        10.10     Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
other than those which would give effect to the substantive laws of another
jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH
PARTY IN RESPECT OF ITS, HIS OR HER OBLIGATIONS HEREUNDER OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        10.11     Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation, preparation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document.

        10.12     No Right of Offset. Neither party shall have the right to
offset any amount owed to such party against any amount it owes pursuant to this
Agreement or the transactions contemplated hereby.

        10.13     Further Assurances. Each of the parties to the Agreement shall
use commercially reasonable efforts to effect the transactions contemplated
hereby. Each party hereto, from and after the Closing, and at the reasonable
request of another party hereto, shall execute and deliver such other
instruments, including without limitation, stockholder consent to the
transactions contemplated by this Agreement, and do and perform such other acts
and things, as may be necessary or desirable for effecting completely the
consummation of this Agreement and the transactions contemplated hereby.

        10.14     Deliveries to Buyer. Buyer agrees and acknowledges that all
documents or other items delivered to Buyer’s representatives (including,
without limitation, Moses & Singer LLP and Buyer’s accountants) shall be deemed
to be delivered to Buyer for all purposes hereunder.

        10.15     No Third Party Beneficiaries. Except as expressly provided
hrein, this Agreement shall not confer any rights or remedies upon any Person
other than the parties hereto and their respective successors and permitted
assigns, personal representatives, heirs and estates, as the case may be.


[SIGNATURE PAGE FOLLOWS]



32

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase
Agreement to be executed and delivered by their respective duly authorized
officers as of the date first written above.


BUYER: THE COMPANY:
APPLE & EVE, LLC, a
Delaware limited liability company



NORTHLAND CRANBERRIES, INC.,
a Wisconsin corporation


By:    /s/ Jonathan Alpert

--------------------------------------------------------------------------------

By:    /s/ John Swendrowski

--------------------------------------------------------------------------------

Jonathan Alpert John Swendrowski Title    Chief Financial Officer

--------------------------------------------------------------------------------

Title    Chairman and Chief Executive Officer

--------------------------------------------------------------------------------




SOLELY WITH RESPECT TO THE
ASSIGNMENT OF OF THE NCI MARKS:  
NCI FOODS, LLC, a Wisconsin
limited liability company



By:    /s/ John Swendrowski

--------------------------------------------------------------------------------

John Swendrowski Title    President

--------------------------------------------------------------------------------












[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]